DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 04/24/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 04/24/2020.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/24/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,673,685 (Application no. 15/651,131). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application merely broadens the scope of the claims of U.S. Patent No. 10,673,685 (Application no. 15/651,131) by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed to instead of using a 4-step random access channel (RACH) procedure for beam recovery request transmission, a modified 2-step contention-based RACH procedure can saves overhead and reduce latency associated with the 4-step procedure. Thus, I would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-20 of U.S. Patent No. 10,673,685 (Application no. 15/651,131) to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S 2016/0353510) in view of NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4, hereinafter “ViVo- R1-1707245”.
For claim 1: 
Zhang discloses a method, comprising: 
in response to a first determination of a first failure of a reference signal configured to manage a first beam, the first failure indicating that the reference signal was not received (see Zhang, abstract; the beam tracking failure is determined upon detection of one or more tracking failure condition; also see figure 1, paragraph [0028]-[0029]), 
(see Zhang, abstract; the beam tracking failure is determined upon detection of one or more tracking failure condition, also see figure 1, paragraph [0028]-[0029]), wherein the reference signal and the first beam are to be received by the mobile device from a network device of the wireless network (see Zhang, paragraph [0032]; a beam searching is performed based on reference signal (RS)); 
in response to a condition associated with the reference signal being determined to have been satisfied, identifying, by the mobile device, a second beam that is not the first beam (see Zhang, paragraph [0033]; [0035]; [0044]; the UE selects one or more control beam candidates which each select control beam satisfies), 
Zhang does not explicitly disclose wherein the condition is further associated with a second determination that the reference signal does not identify the second beam; and in response to receiving confirmation data representative of a confirmation of the network device having received the second beam, sending, by the mobile device, mobile data to the network device after the second beam has been identified. 
ViVo-R1-1707245, from the same or similar fields of endeavor, discloses the mechanism to recover from beam failure where includes the following four aspects: 
beam failure detection, where UE monitors beam failure detection RS to assess if a beam failure trigger condition has been met.
new candidate beam identification, where UE monitors beam identification RS to find a new candidate beam.
beam failure recovery request transmission, where
Information carried by beam failure recovery request includes at least one followings:
Explicit/implicit information about identifying UE and new gNB TX beam information
Explicit/implicit information about identifying UE and whether or not new candidate beam exists.
monitoring of gNB response for beam failure recovery request and UE monitors beam identification RS to find a new candidate beam before beam failure event, or after beam failure event detection but before the beam failure recovery request transmission, or after gNB response reception by the UE, and in UE beam failure recovery mechanism, if the trigger condition for declaring beam failure has been met, the UE can send the beam failure recovery request to gNB multiple times and then monitor a control channel search space to receive gNB response 
(see ViVo- R1-1707245, section 1-3). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a UE beam failure recovery mechanism as taught by ViVo- R1-1707245. The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
For claim 3:  
In addition to rejection in claim 3, Zhang- ViVo- R1-1707245 further discloses facilitating, by the mobile device, a transmission of the second beam via a transmission channel for a recovery request related to a recovery associated with the first beam to mitigate the second failure (see Zhang, paragraph [0035]; the UE begins communication with the base station through the new beam).
For claim 7:  
(see ViVo- R1-1707245, section 1; new candidate beam identification where Periodic CSI-RS and SS-blocks within the serving cell, if SS-block also used in is beam management as well).
Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S 2016/0353510) in view of NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4, hereinafter “ViVo- R1-1707245” further in view of Zhou et al. (U.S 2019/0053313; hereinafter “Zhou” cited with provisional 62/543,821).
For claim 2:  
In addition to rejection in claim 2, Zhang- ViVo- R1-1707245 further discloses in response to the determining, utilizing, by the mobile device, the reference signal to identify the second beam (see Zhang, paragraph [0032]; a beam searching is performed based on reference signal (RS)), but does not explicitly disclose wherein the utilizing comprises identifying a beam pair, and wherein the second beam is a transmission beam for transmission of network data via the network device.
Zhou, from the same or similar fields of endeavor, discloses in beam management procedure, the UE ay monitor a channel quality of a beam pair link comprising of a transmitting beam by a eNB and a receiving beam by the UE (see Zhou, section 2; page 4). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises identifying a beam pair, and wherein the second beam is a transmission beam for transmitting network data via the network 
For claim 8:  
In addition to rejection in claim 8, Zhang- ViVo- R1-1707245 does not explicitly discloses utilizing, by the mobile device, a primary synchronization signal of synchronization signals capable of facilitating a timing synchronization between network devices of the wireless network.
Zhou, from the same or similar fields of endeavor, discloses a gNB may configure time-repetition which may comprise at least SSS (Secondary Synchronization Signal) (see Zhou, section 2, page 1-3). The motivation for doing this is to provide a system networks can provide a beam report to indicate some beam pair quality parameters and a UE may trigger mechanism to recover from beam failure when beam failure occurs.
For claim 9:  
In addition to rejection in claim 8, Zhang-ViVo- R1-1707245 does not explicitly discloses receiving, by the mobile device, a primary synchronization signal transmitted within a synchronization signal block to synchronize the mobile device with the network device. 
Zhou, from the same or similar fields of endeavor, discloses receiving, by the mobile device, a primary synchronization signal transmitted within a synchronization signal block to synchronize (see Zhou, at least figure 2; RA procedure comprising broadcasting multiple SS blocks). The motivation for doing this is to provide a system networks can provide a beam report to indicate some beam pair quality parameters and a UE may trigger mechanism to recover from beam failure when beam failure occurs.
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S 2016/0353510) in view of NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4, hereinafter “ViVo- R1-1707245” further in view of NPL-Ericsson, “Mechanism to recover from beam failure”, 3GPP TSG RAN WG1 Meeting #89ah-NR, R1-1711017, 27th - 30th June, 2017, hereinafter “Ericsson- R1-1711017”.
For claim 4:  
In addition to rejection in claim 2, Zhang- ViVo- R1-1707245 further disclose the beam failure events for NR-PDSCH will be reported to gNB, including the BPL switching request or beam training request. Like discussed in NR-PDCCH beam failure recovery, the triggering events can be transmitted via a new type of preamble similar to PRACH (see ViVo- R1-1707245, section 3, 5; proposal 7), but does not explicitly disclose transmitting the second beam via a physical random access channel for a recovery request associated with a recovery of the first beam to rectify the second failure.
Ericsson- R1-1711017, from the same or similar fields of endeavor, discloses once the UE has identified a new candidate beam, it sends a beam failure recovery request in the resource configured by the network and Beam failure recovery request channel PRACH, transmitted in relation to identified candidate beam (see Ericsson- R1-1711017, section 2, 3).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises transmitting the second beam via a physical random access channel for a recovery request associated with a recovery of the first beam to rectify the second failure as taught by Ericsson- R1-1711017. The 
For claim 5:  
In addition to rejection in claim 5, Zhang- ViVo- R1-1707245- Ericsson-R1-1711017 further disclose wherein the random access channel is a physical random access channel (see Ericsson- R1-1711017, section 1, Agreement A#3; UE Beam failure recovery mechanism includes the following aspects including PRACH; or see Zhou, figure 2). The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
For claim 6:  
In addition to rejection in claim 6, Zhang- ViVo- R1-1707245- Ericsson-R1-1711017 further disclose wherein the random access channel is associated with a non-contention based channel associated with a preamble identifier of the mobile device (see Ericsson- R1-1711017, at least section 1, Agreement A#1; Non-contention based channel based on PRACH, which uses a resource orthogonal to resources of other PRACH transmissions; or see Zhou, page 7). The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
Claims 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S 2016/0353510) in view of Zhou et al. (U.S 2019/0053313; hereinafter “Zhou” cited with provisional 62/543,821) further in view of NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4, hereinafter “ViVo- R1-1707245”.
For claim 10:  
(see Zhang, figure 1), comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Zhang, paragraph [0026]), comprising: 
in response to a first determination of a first failure associated with a reference signal configured to manage a first beam (see Zhang, abstract; the beam tracking failure is determined upon detection of one or more tracking failure condition; also see figure 1, paragraph [0028]-[0029]), determining a second failure associated with the first beam, wherein the reference signal and the first beam have been directed to the mobile device from a network device of a wireless network; 
in response to a condition associated with the reference signal being determined to have been satisfied, identifying a second beam that is not the first beam (see Zhang, paragraph [0035]; [0044]; the UE selects one or more control beam candidates which each select control beam satisfies), wherein the condition is further associated with a second determination that the reference signal does not identify the second beam (see Zhang, paragraph [0035]; [0044];The UE selects one or more control beam candidates which each select control beam satisfies); 
Zhang does not explicitly disclose in response to the second determination that the reference signal does not identify the second beam, utilizing a synchronization signal block associated with a synchronization signal to identify the second beam; and 
Zhou, from the same or similar fields of endeavor, provided a base station may transmit an indication of a type of a beam failure recovery request and a wireless device may detect a beam failure and transmit a beam failure recovery requested (see Zhou, section 2, page 1-3). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a synchronization signal block associated with a synchronization signal to identify the second beam as taught by Zhou. The motivation for doing this is to provide a system networks can provide a beam report to indicate some beam pair quality parameters and a UE may trigger mechanism to recover from beam failure when beam failure occurs.
Zhang-Zhou does not explicitly disclose in response to receiving confirmation data associated with a confirmation of the network device having received the second beam, sending mobile data to the network device after the second beam has been identified.
ViVo-R1-1707245, from the same or similar fields of endeavor, discloses the mechanism to recover from beam failure where includes the following four aspects: 
beam failure detection, where UE monitors beam failure detection RS to assess if a beam failure trigger condition has been met.
new candidate beam identification, where UE monitors beam identification RS to find a new candidate beam.
beam failure recovery request transmission, where
Information carried by beam failure recovery request includes at least one followings:
Explicit/implicit information about identifying UE and new gNB TX beam information
Explicit/implicit information about identifying UE and whether or not new candidate beam exists.
monitoring of gNB response for beam failure recovery request and UE monitors beam identification RS to find a new candidate beam before beam failure event, or after beam failure event detection but before the beam failure recovery request transmission, or after gNB response reception by the UE, and in UE beam failure recovery mechanism, if the trigger condition for declaring beam failure has been met, the UE can send the beam failure recovery request to gNB multiple times and then monitor a control channel search space to receive gNB response 
(see ViVo- R1-1707245, section 1-3). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a UE beam failure recovery mechanism as taught by ViVo- R1-1707245. The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
For claim 16:  
Zhang discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
in response to a first determination of a first failure associated with a blocked reference signal of a wireless network, facilitating determining a second failure associated with a first beam associated with the blocked reference signal (see Zhang, abstract; the beam tracking failure is determined upon detection of one or more tracking failure condition; also see figure 1, paragraph [0028]-[0029] and paragraph [0032]; a beam searching is performed based on reference signal (RS));
(see Zhang, paragraph [0035]; [0044]; the UE selects one or more control beam candidates which each select control beam satisfies), facilitating identifying a second beam, wherein the condition is further associated with a second determination that the blocked reference signal does not identify the second beam (see Zhang, paragraph [0035]; [0044]; the UE selects one or more control beam candidates which each select control beam satisfies); 
Zhang does not explicitly disclose in response to the second determination that the blocked reference signal does not identify the second beam, facilitating utilizing a synchronization signal block associated with a synchronization signal to identify the second beam; and 
Zhou, from the same or similar fields of endeavor, provided a base station may transmit an indication of a type of a beam failure recovery request and a wireless device may detect a beam failure and transmit a beam failure recovery requested based on the type and the base station may configured one or more synchronization signals (SSs) may be transmitted on one beam (see Zhou, section 2, page 1-3). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a synchronization signal block associated with a synchronization signal to identify the second beam as taught by Zhou. The motivation for doing this is to provide a system networks can provide a beam report to indicate some beam pair quality parameters and a UE may trigger mechanism to recover from beam failure when beam failure occurs.
Zhang-Zhou does not explicitly disclose in response to facilitating sending of confirmation data associated with a confirmation that a network device has received 
ViVo-R1-1707245, from the same or similar fields of endeavor, discloses the mechanism to recover from beam failure where includes the following four aspects: 
beam failure detection, where UE monitors beam failure detection RS to assess if a beam failure trigger condition has been met.
new candidate beam identification, where UE monitors beam identification RS to find a new candidate beam.
beam failure recovery request transmission, where
Information carried by beam failure recovery request includes at least one followings:
Explicit/implicit information about identifying UE and new gNB TX beam information
Explicit/implicit information about identifying UE and whether or not new candidate beam exists.
monitoring of gNB response for beam failure recovery request and UE monitors beam identification RS to find a new candidate beam before beam failure event, or after beam failure event detection but before the beam failure recovery request transmission, or after gNB response reception by the UE, and in UE beam failure recovery mechanism, if the trigger condition for declaring beam failure has been met, the UE can send the beam failure recovery request to gNB multiple times and then monitor a control channel search space to receive gNB response 
(see ViVo- R1-1707245, section 1-3). 

For claim 19:  
In addition to rejection in claim 19, Zhang-Zhou-ViVo- R1-1707245 further disclose wherein the random access channel is a physical random access channel (see Zhou, figure 2). The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
For claim 20:  
In addition to rejection in claim 20, Zhang-Zhou-ViVo- R1-1707245 further disclose wherein, in response to the facilitating of the utilizing of the synchronization signal block, associating the random access channel with a contention channel.
Claims 11, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S 2016/0353510) in view of Zhou et al. (U.S 2019/0053313; hereinafter “Zhou” cited with provisional 62/543,821) further in view of NPL-VIVO, “Beam recovery based on NR-PDCCH and NR-PDSCH”, 3GPP TSG RAN WG1 Meeting #89, R1-1707245, May 15th - 19th, 2017, pages 1-4, hereinafter “ViVo- R1-1707245” further in view of NPL-Ericsson, “Mechanism to recover from beam failure”, 3GPP TSG RAN WG1 Meeting #89ah-NR, R1-1711017, 27th - 30th June, 2017, hereinafter “Ericsson- R1-1711017”.
For claims 11 and 17:  
In addition to rejection in claims 11 and 17,  Zhang-Zhou- ViVo- R1-1707245 further disclose the beam failure events for NR-PDSCH will be reported to gNB, (see ViVo- R1-1707245, section 3, 5; proposal 7), but does not explicitly disclose transmitting the second beam via a random access channel for a recovery request related to a recovery of the first beam to rectify the second failure.
Ericsson- R1-1711017, from the same or similar fields of endeavor, discloses once the UE has identified a new candidate beam, it sends a beam failure recovery request in the resource configured by the network and Beam failure recovery request channel PRACH, transmitted in relation to identified candidate beam (see Ericsson- R1-1711017, section 2, 3).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises transmitting the second beam via a physical random access channel for a recovery request associated with a recovery of the first beam to rectify the second failure as taught by Ericsson- R1-1711017. The motivation for doing this is to provide a system networks can improved coverage, enhanced signaling efficiency and improve the user experience.
For claims 12 and 18:  
In addition to rejection in claims 12 and 18, Zhang-Zhou-ViVo- R1-1707245- further disclose wherein the random access channel is a physical random access channel associated with a non-contention based channel associated with a preamble identifier of the mobile device device (see Ericsson- R1-1711017, at least section 1, Agreement A#1; Non-contention based channel based on PRACH, which uses a resource orthogonal to resources of other PRACH transmissions; or see Zhou, page 7). The 
For claim 13:  
In addition to rejection in claim 13, Zhang-Zhou-ViVo- R1-1707245- Ericsson- R1-1711017 further disclose wherein the operations further comprise: based on a contention-based channel, sending identifier data representative of preamble data associated with a reference from the mobile device to the network device to indicate use of the synchronization signal block (see Zhou, section 2, page 1-3, the UE may successfully detect the cell ID and decode system information with RACH configuration). The motivation for doing this is to provide a system networks can provide a beam report to indicate some beam pair quality parameters and a UE may trigger mechanism to recover from beam failure when beam failure occurs.
Allowable Subject Matter
 Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Zhou et al. (U.S 2019/0053288) discloses a wireless device may select a reference signal and/or random access channel resource based on configuration parameters for a beam failure recovery procedure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/11/2021